Case 2:19-cv-01311-WSS Document 1039 Filed 04/28/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ALLISA D. GAY,
Plaintiff, Civil Action No. 2:19-cv-1311

v. Hon. William S. Stickman IV
A.O. SMITH CORPORATION, et al.,

Defendants.

 

 

MEMORANDUM OPINION

WILLIAM S. STICKMAN IV, United States District Judge

Plaintiff Allisa D. Gay (‘Plaintiff’) sued Defendant Mueller Steam Specialty (“Mueller
Steam”) and various manufacturers and distributors on October 8, 2019 in the Court of Common
Pleas of Allegheny County, Pennsylvania and alleged that Decedent Carl E. Gay (“Decedent’)
developed mesothelioma from exposure to Defendant’s asbestos-containing products. On October
11, 2019, Defendant General Electric Co. filed a Notice of Removal to the United States District
Court for the Western District of Pennsylvania under 28 U.S.C. § 1446. Before the Court is
Mueller Steam’s Motion for Summary Judgment. (ECF No. 881). The Court must determine
whether Plaintiff has properly identified Mueller Steam’s product as a cause of Mr. Gay’s disease
and, ultimately, death. For the following reasons, Mueller Steam’s Motion is granted.

IL Background

This case involves an alleged asbestos-related injury because of Mr. Gay’s employment in

the United States Navy from 1946 to 1958, the United States Air Force from 1958 to 1967, General

Electric Co. from 1967 to 1974, Stone and Webster from 1974 to 1989 and from his automotive
Case 2:19-cv-01311-WSS Document 1039 Filed 04/28/21 Page 2 of 7

work starting in the 1940s. (See ECF Nos. 1-1; 1-2). Mr. Gay was diagnosed with mesothelioma
in June 2019. (ECF No. 1-15, 9 165; ECF No. 675).

Mr. Gay was deposed over nine days—November 5-7, 11-13, 21-22, 25, 2019—and
identified various manufacturers, suppliers and users of asbestos products. Mr. Gay died on April
12, 2020. (ECF No. 1-15, 4 165; ECF No. 675). His daughter, Allisa D. Gay, was named executor
of her father’s estate and filed an Amended Complaint on August 13, 2020. (ECF No. 692). Allisa
Gay was substituted as Plaintiff. (d.).

I. Relevant Facts

Plaintiff alleges that Mr. Gay developed mesothelioma from exposure to Defendant’s
asbestos-containing products between 1974 and 1976 while working at the Beaver Valley Power
Station as an employee of Stone & Webster. (ECF No. 943, p. 1). Plaintiff alleges Mr. Gay was
exposed to asbestos from Mueller Steam’s strainers and steam traps. Ud.).

Mr. Gay inspected all piping systems installed at the Beaver Valley Power Station. (ECF
No. 943-1, 7 24). He ensured all piping systems and equipment met the specifications required by
the plant. (/d.). He was near construction workers who installed new equipment. (/d.).

James Daugherty testified in an unrelated case about his experience at the Beaver Valley
Power Station. (ECF No. 943-4). Mr. Daugherty began working at the Beaver Valley Power
Station in 1976 after Mr. Gay left. (Ud. at 2-3). Mr. Daugherty started training for a special license
in 1978. (id. at 4). That work required that he enter and inspect Unit 1 of the Beaver Valley Power
Station where Mr. Gay had worked. (/d. at 4-5). Mr. Daugherty identified Mueller steam traps in

Unit 1 and remembered seeing them starting in 1979. (Ud. at 7-8).
Case 2:19-cv-01311-WSS Document 1039 Filed 04/28/21 Page 3 of 7

Il. Standard of Review
Summary judgment is warranted if the Court is satisfied that there is no genuine issue as
to any material fact and that the moving party is entitled to a judgment as a matter of law. Celotex
Corp. v. Cattrett, 477 U.S. 317, 322 (1986). A fact is material if it must be decided to resolve the
substantive claim or defense to which the motion is directed. In other words, there is a genuine
dispute of material fact “if the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The Court must
view the evidence presented in the light most favorable to the nonmoving party. Jd. at 255. It
refrains from making credibility determinations or weighing evidence. Jd. “Real questions about
credibility, gaps in the evidence, and doubts as to the sufficiency of the movant’s proof” will defeat
a motion for summary judgment. El v. Se. Pa. Transp. Auth., 479 F.3d 232, 238 (3d Cir. 2007).
IV. Applicable Law
A. Pennsylvania Law Applies
The parties agree that Pennsylvania substantive law applies. For that reason, the Court will
apply Pennsylvania law. See Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938); see also Guar. Trust
Co. v. York, 326 U.S. 99, 108 (1945).
B. Causation Standard
Before imposing liability on a defendant in a product liability action, Pennsylvania law
requires a plaintiff to show not only that the plaintiff was exposed to a defective product
manufactured or sold by the defendant but that the plaintiff's exposure was a substantial factor in
causing the plaintiff's injury. Richards v. Raymark Indus. Inc., 660 F. Supp. 599 (E.D. Pa. 1987);
Gregg v. V-J Auto Parts Co., 943 A.2d 216, 224-26 (Pa. 2007); accord Robertson v. Allied Signal

Inc., 914 F.2d 360, 375 (3rd Cir. 1990) (applying Pennsylvania law). The Pennsylvania Supreme
Case 2:19-cv-01311-WSS Document 1039 Filed 04/28/21 Page 4 of 7

Court held in asbestos litigation that “it is appropriate for courts, at the summary judgment stage,
to make a reasoned assessment concerning whether, in the light of the evidence concerning
frequency, regularity, and proximity of a plaintiff’s/decedent’s asserted exposure, a jury would be
entitled to make the necessary inference of a sufficient causal connection between defendant’s
product and the asserted injury.” Gregg, 943 A.2d at 226-27 (adopting the frequency, regularity
and proximity standard in asbestos cases). As a result, a plaintiff must prove he was exposed to
asbestos from a defendant’s product with sufficient frequency, regularity and proximity so that a
jury could make the necessary inference of an adequate causal connection between that product
and the asserted injury. Jd. at 227.

As for proximity, a plaintiff cannot merely show that the product was present at the
plaintiff s workplace; he must present evidence to establish that the plaintiff inhaled asbestos fibers
of the specific product of a manufacturer. Kardos v. Armstrong Pumps, Inc., 222 A.3d 393, 399
(Pa. Super. 2019); Gutteridge v. A.P. Green Services, Inc., 804 A.2d 643, 652 (Pa. Super.
2002), appeal denied, 829 A.2d 1158 (2003).

V. ANALYSIS

Defendant moves for summary judgment because it is not liable for injuries caused by
asbestos products for three reasons. First, Mr. Gay did not identify Mueller Steam in either his
deposition or his affidavit. Second, Mueller Steam did not sell steam traps during the time Mr.
Gay worked at the Beaver Valley Power Station. Finally, Plaintiff’s evidence failed to establish
that Mr. Gay was exposed to Mueller Steam products with the requisite frequency, regularity and
proximity.

“At the heart of an asbestos case is at least product identification—that is, a plaintiff cannot

triumph against a manufacturer unless he shows that the victim came across the manufacturer’s
Case 2:19-cv-01311-WSS Document 1039 Filed 04/28/21 Page 5 of 7

product and that the product caused his injury.” Mehnert v. Agilent Techs., Inc., No. CV 18-893,
2020 WL 1493542 (W.D. Pa. Mar. 27, 2020) (quoting Walker v. Blackmer Pump Co., 367 F. Supp.
3d 360, 372 (E.D. Pa. 2019)). Such an inquiry is “fact-intensive.” Id.

For Plaintiff to defeat Defendant’s Motion for Summary Judgment, Plaintiff must show not
only that Mr. Gay was exposed to asbestos-containing products with sufficient proximity,
regularity and frequency to cause his injuries but also that the asbestos products to which Plaintiff
claims exposure were manufactured, distributed or sold by Defendant. Eckenrod, 544 A.2d at 53;
see also Wilson v. A.P. Green Indus., 807 A.2d 922, 924 (Pa. Super. 2002) (“Ideally, a plaintiff or
a witness will be able to directly testify that plaintiff breathed in asbestos fibers and that those
fivers came from defendant’s product.’”’). The Court has a “duty to prevent questions from going
to the jury which would require it to reach a verdict based on conjecture, surmise, guess or
speculation.” Krauss v. Trane, 104 A.3d 556, 568 (Pa. Super. 2014) (citation omitted).

A. Mr. Gay Did Not Identify Mueller Steam in Either His Deposition or His Affidavit.

Mr. Gay was deposed over nine days and never identified Mueller Steam. (ECF Nos. 943-
1; 943-2; 943-3; 943-4). A “plaintiff must establish more than mere presence of asbestos in the
workplace; he must prove that he worked in a vicinity in which a specific manufacturer’s product
was used.” Gutteridge, 804 A.2d at 652. The Court holds that Plaintiffs proffered evidence
cannot establish Mr. Gay worked near asbestos-containing materials manufactured by Defendant.

B. Mueller Steam Did Not Sell Stream Traps During the Time Mr. Gay Worked at the
Beaver Valley Power Station.

Plaintiff proffered testimony that Mr. Gay worked at the Beaver Valley Power Station from
March 1974 to the summer of 1976. Plaintiff cited Mr. Daugherty’s deposition to establish that
Defendant’s products were present at the Beaver Valley Power Station while Mr. Gay worked

there. (ECF No. 943). Mr. Daugherty, in his deposition, said he recalled seeing Mueller steam
Case 2:19-cv-01311-WSS Document 1039 Filed 04/28/21 Page 6 of 7

traps in 1979. (ECF No. 943-4, p.7). Plaintiff conceded, though, that Mr. Daugherty started
working at the power station after Mr. Gay left and that his recollection postdates Mr. Gay’s tenure.
(ECF No. 943, p. 6). The Pennsylvania Superior Court in Sterling v. P&H Mining Equip., Inc.,
113 A.3d 1277, 1282 (Pa. Super. 2015), held although other workers had testified about their
exposures in their cases, their testimony “did nothing to show that [the plaintiff] inhaled dust”
from the equipment at issue. Jd. at 1282. The court found such testimony insufficient to establish
the “frequency, regularity, or proximity of [the plaintiffs] own alleged exposure.” Jd. at 1283.
Showing that a product was present at a workplace does not establish that a plaintiff was exposed
to that product. See Eckenrod, 544 A.2d at 52 (“[A] plaintiff must establish more than the presence
of asbestos in the workplace; he must prove that he worked in the vicinity of the product’s use.”).
Plaintiff cites Mueller Steam’s discovery responses served in a West Virginia case and
verified by Cathy Hayes Stanley. (ECF No. 943-5). Cathy Hayes Stanley is the former customer
service manager and current corporate representative of Mueller Steam. (ECF No. 984, p. 2).
From those documents, Plaintiff established that Mueller Steam manufactured strainers. (/d.).
Defendant highlights the fact that Mueller Specialty did not sell steam traps until 1986, ten
years after Mr. Gay left the Beaver Valley Power Station. (/d. at 2-3). In an affidavit from a
different case, Ms. Hayes Stanley stated, “Muller Steam Specialty never manufactured steam
traps.” (ECF No. 984-1, p. 1). Mueller Steam sold steam traps manufactured by another company
under the Mueller Steam Specialty name. (/d.). Mr. Daugherty claimed to have seen Mueller
Steam traps, but steam traps and strainers are different systems. The steam traps Mr. Daugherty
identified must have been from a different manufacturer because Mueller Steam never
manufactured steam traps and only sold them after 1986. The Court finds Plaintiff did not properly

identify Mueller Steam’s products.
Case 2:19-cv-01311-WSS Document 1039 Filed 04/28/21 Page 7 of 7

C. Plaintiff Failed to Establish That Mr. Gay Was Exposed to Asbestos-Containing
Products of Mueller Steam with the Requisite Frequency, Regularity or Proximity.

Since Plaintiff did not identify Mueller Steam by name and Mueller Steam did not sell
steam traps during the relevant time, Plaintiff has failed to establish ever being around a Mueller
Steam product on any occasion let alone on a regular, frequent, and proximate basis. Neither
Plaintiff's expert nor decedent ever discussed Mueller Steam products. The Court agrees that a
factfinder could not find for Plaintiff without making several inferential leaps. See Liberty Lobby,
477 US. at 248. Plaintiff does not provide facts to establish that Mr. Gay worked with or around
an asbestos-containing product of Gardner. For these reasons, the Court finds Plaintiff failed to
proffer enough evidence to show Air & Liquid’s pumps were a substantial factor in Mr. Gay’s
mesothelioma.

VI. Conclusion
The Court finds that a genuine issue of material fact does not exist in this case. As a result,

Defendant’s Motion for Summary Judgment is granted. Orders of Court will follow.

BY THE COURT:

r
why ee
DAA Se
WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

 

Wo27-Bs
Dated
